Hill, J.
The decision this day made in the case of Swearengen v. State, ante, 3 (90 S. E. 283), certified by the Court of Appeals to this Court, controls the present case as to the questions 1 (a) and (5), above set forth. Under that ruling each of them is answered in the affirmative.
Under the Penal Code, § 1105, the defendant in a criminal case becomes liable for costs upon his conviction; and where he fails to obtain a supersedeas, there is nothing to prevent judgment therefor being awarded against him. The second question is also answered in the affirmative.

All the Justices concur.